Citation Nr: 1410348	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-44 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol dependence.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had verified active duty service in the United States Army from June 1999 to May 2002.  The Veteran also alleges additional unverified service from 2002 to 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the appeal in March 2012 for further development, in particular to clarify whether the Veteran was requesting a hearing before the Board.  The Veteran then requested a Central Office hearing in Washington DC, but subsequently withdrew his request in a February 2014 statement.  He further asked that his case be considered by the Board based on the evidence of record.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2013).  The case has since been returned to the Board for appellate review.  

On July 23, 2013, the Veteran submitted two separate VA Form 21-22s, "Appointment of Veterans Service Organization as Claimant's Representative."  One of these appointments was for the Disabled American Veterans, while the other one was for the American Legion.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2013).  As such, in December 2013, the Board sent the Veteran a letter asking him to clarify his choice of representative.  This letter was sent to the Veteran's address of record, and there was no indication that the letter was returned or otherwise not received by the Veteran.  Regardless, the Veteran has failed to respond or clarify his choice of representative.  Therefore, the Board will assume the Veteran is unrepresented in the present matter.   In this regard, in the December 2013 clarification letter, the Veteran was previously advised this would be the outcome in the event of a failure to respond on his part.  However, the Board will still consider the arguments submitted on behalf of the Veteran by various Veterans Service Organizations (VSO's) during the course of the appeal, thus limiting any potential prejudice to the Veteran.  Moreover, because this appeal is again being remanded by this Board, the Veteran is free to choose a representative in the interim if he so chooses.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2009 to 2014, as well as an August 2013 brief from the American Legion that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA mental health treatment records dated from 2003 to 2014 have diagnosed the Veteran with PTSD and alcohol dependence from exposure to alleged traumatic events during service as a combat engineer in Bosnia and Afghanistan.  However, the evidence of record is currently incomplete regarding verification of active duty service in these locations and exposure to the alleged traumatic stressors.  

First, the Board finds that the RO/AMC should make a specific request for additional clinical Army Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) counseling records from Fort Stewart, Georgia, dated in 2001 and 2002.  The claims folder contains service personnel records noting that the Veteran was receiving ADAPCP treatment for his alcohol abuse during service, but the specific ADAPCP counseling records are not present in the Veteran's service personnel records.  See February 2002 service personnel record (Veteran's rebuttal memorandum discussing his participation in ADAPCP program).  In this vein, records of inpatient or clinical treatment (such as mental health) in service are sent to the National Personnel Records Center (NPRC) after one to two calendar years, but are kept in a separate file from the file containing other service treatment records (STRs).  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  An attempt should be made to determine if such records do exist with the NPRC or another appropriate facility.  

Second, the RO/AMC should attempt to verify whether the Veteran had additional active duty service from 2001 to 2004, to include service in Afghanistan and Bosnia.  The RO/AMC should secure any additional service treatment records or service personnel records pertaining to this time period and locations as well.  Although he has been inconsistent in his description of his precise service dates, it appears the Veteran may have been deployed on active duty to Bosnia sometime between September 2000 and April 2001 with the 10th Engineering Battalion, 24th Corps Support Group.  (That is, his DD Form 214 confirms receipt of the NATO Medal (Yugoslavia) and the Armed Forces Expeditionary Medal; a September 2000 rebuttal memorandum in his service personnel records indicates the Veteran is about to be deployed to Bosnia; an October 2010 lay statement from his mother says he returned from Bosnia in April 2001; and an August 2000 pre-deployment examination in his service treatment records indicates he is about to be deployed to Eagle Base in Bosnia).  In addition, he has stated that he also served overseas in 2003 and 2004 in Afghanistan with the 92nd Engineering Battalion.  (He also alleges Afghanistan service from June 2001 to December 2001, but service personnel records clearly refute that assertion as they confirm his assignment and presence at Ft. Stewart, Georgia, during that time period).  In July 2008, the NPRC and RMC already sent the service treatment and service personnel records they had in their respective possessions, but it does not appear the specific Army units alleged by the Veteran were contacted.  

Third, if and only if additional active duty service from 2001 to 2004, to include service in Afghanistan and Bosnia, is confirmed and verified by the RO/AMC, the RO/AMC should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records in order to verify the Veteran's alleged stressors.  The dates of his alleged stressors should be adjusted if any additional evidence secured or any additional evidence submitted by the Veteran suggests more accurate dates.  See November 2008 stressor statement; September 2008 VA mental health consultation note.  This summary should be forwarded to the JSRRC or other appropriate entity with a request for any information, to include unit records or any information that the JSRRC believes could verify the Veteran's alleged stressors or the nature of his duties with the 10th Engineering Battalion, 24th Corps Support Group in Bosnia from September 2000 to April 2001 or with the 92nd Engineering Battalion in Afghanistan in 2003 and 2004.  

Fourth, the RO/AMC should attempt to secure any outstanding VA treatment records from the VA healthcare system in Hampton, Virginia.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC, RMC, or any other appropriate facility and attempt to obtain additional clinical ADAPCP counseling records for the Veteran's in-service alcohol abuse from Fort Stewart, Georgia, dated between 2001 and 2002.  These records are often kept in a separate file from the file containing other service treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  

All attempts to secure any additional clinical service treatment records from the ADAPCP counseling program must be documented in the claims file.  If no clinical ADAPCP records are available or further attempts to secure them would be futile, a response to the effect should be documented in the claims file.  

2.  The RO/AMC should contact the specific Army units alleged by the Veteran, or any other appropriate Federal or State custodian, to verify whether the Veteran had additional active duty service from 2001 to 2004, to include service in Bosnia and Afghanistan.  The RO/AMC should secure any additional service treatment records or service personnel records pertaining to this time period and locations as well.

Specifically, certain evidence of record appears to show that the Veteran was deployed on active duty overseas to Bosnia sometime between September 2000 and April 2001 with the 10th Engineering Battalion, 24th Corps Support Group.  In addition, the Veteran states that he also served overseas in 2003 and 2004 in Afghanistan with the 92nd Engineering Battalion.  Both of these Army units should be contacted to verify his alleged active duty service in these overseas locations, and any accompanying service medical or service personnel records should be secured.   

In determining the dates and locations of his active duty, please also note the following evidence of record:  The Veteran's DD Form 214 confirms receipt of the NATO Medal (Yugoslavia) and the Armed Forces Expeditionary Medal; a September 2000 rebuttal memorandum in his service personnel records indicates that the Veteran was about to be deployed to Bosnia; an October 2010 lay statement from his mother states that the Veteran returned from Bosnia in April 2001; and, an August 2000 pre-deployment examination in his service treatment records indicates the Veteran was about to be deployed to Eagle Base in Bosnia.  The Veteran's DD Form 214 does verify his military occupational specialty as a combat engineer.  

If these records are unavailable or do not exist, a negative reply to this effect is required from the appropriate custodian.  The Veteran is asked to assist, if possible, in obtaining these records by providing any additional, relevant active service records he may possess and a more accurate and consistent description of his active duty dates of service.  

3.  If and only if additional active duty service from 2001 to 2004, to include service in Afghanistan and Bosnia, is confirmed and verified by the RO/AMC, the RO/AMC should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records in order to verify the Veteran's alleged stressors.  The dates of his alleged stressors should be adjusted if any additional evidence secured or any additional evidence submitted by the Veteran suggests more accurate dates.  See November 2008 stressor statement; September 2008 VA mental health consultation note.  

This summary should be forwarded to the JSRRC or other appropriate entity with a request for any information, to include unit records or any information that the JSRRC believes could verify his alleged stressors or the nature of his duties with the 10th Engineering Battalion, 24th Corps Support Group in Bosnia from September 2000 to April 2001 or with the 92nd Engineering Battalion in Afghanistan in 2003 and 2004.  

If no records are available, a negative reply to that effect is required.  

4.  The RO/AMC should obtain and associate with the claims file (including the Virtual VA and VBMS files), any outstanding VA medical records from the Hampton, Virginia, VA healthcare system that are dated from February 2014 to the present.  

5.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development could include affording the Veteran a VA examination or obtaining a medical opinion.

7.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and alcohol dependence.  

If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran (and any representative if appointed) an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

